DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-4, in the reply filed on 1/28/21 is acknowledged.
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/21.
Specification
The disclosure is objected to because of the following informalities: the belt attachment means and the vest attachment means of the tension strap should be stated as comprising the corresponding hook and loop part to the rostral tension strap attachment means of the belt and the tension strap attachment means of the vest portion; p. 6, lines 4-7 describe these attachment means as attaching to the rostral tension strap attachment means of the belt and the tension strap attachment means of the vest portion, respectively (the rostral tension strap attachment means being described on p. 5, lines 2-4 as one component of a hook and loop system; the tension strap attachment means being described on p. 4, lines 11-13 as one component of a hook and loop system); thus, it is understood that the belt attachment means and the vest attachment means of the tension strap comprise the corresponding hook and loop part; however, this should be stated for clarity.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 2 and 3 claim “said vest attachment means of the tension strap capable of being reversibly attached to the front facing surface of the belt”, which lacks .
Appropriate correction is required.
Claim Objections
Claims 1-4 are objected to because of the following informalities:  
“strap;” in claim 1, line 2 should be amended to recite --strap.--
“such that the worn leg portion” in claim 2, lines 3-4; claim 3, lines 5-6 should be amended to recite --such that, when worn, the leg portion--
“such that the worn vest portion” in claim 2, lines 6-7; claim 3, lines 8-9 should be amended to recite --such that, when worn, the vest portion--
“a wearer” in claim 4, lines 2 and 4 should be amended to recite --said wearer--
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 4, the claim positively recites the wearer in lines 2, 3, and 4; the hip of the wearer in lines 9-10; the back of the wearer in line 13; the front of the wearer in line 14; the .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver US 1,043,648.
Regarding claim 1, Weaver discloses a core muscle training suit which can be worn by a wearer (fig. 1, entire device shown on the wearer; since the straps and bands wrap around the wearer, they are capable of providing resistance to the core muscles of the wearer depending on how the wearer moves in the device) and comprising a leg portion 1 (fig. 1 and p. 1, lines 57-63), a vest portion 4/9/10 (figs. 1-3 and p. 1, lines 83-86, band 4 and shoulder straps 9/10 form a vest on the torso of the wearer), a belt portion 20 (figs. 1-3 and p. 2, lines 11-19), and a tension strap (for purposes of claims 2 and 3, the tension strap being 21/22/21a/22a; figs. 1 and 3 and p. 2, lines 19-24, straps 21/22/21a/22a pass under the arm to connect the front and back of shoulder strap 20 and would be able to apply tension due to the buckle adjustability of straps 21a/22a; for purposes of claim 4, the tension strap being belt 2 in figs. 1-3 and 7, which is capable of applying tension due to the buckle adjustability).
Regarding claim 4, Weaver discloses a. said leg portion 1 being reversibly worn by a wearer, i. said wearer having a front and a back (figs. 1 and 3 show the leg portion 1 being worn on the front and back of the wearer, respectively; fig. 7 and p. 1, lines 63-66, leg portion 1 can be wrapped around the thigh and reversibly (can be undone) secured to itself via belt 2); b. said vest portion 4/9/10 being reversibly worn by a wearer (fig. 1 further shows the front of band 4 being secured via two buckled belts, which would be capable of reversibly securing the vest around the chest); c. said belt portion 20 comprising a front portion, a first end, a middle, a back portion, and a second end, i. the first end of said belt portion 20 being attached to said leg portion 1 and said front portion extending to said middle, ii. said middle extending up from said .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver US 1,043,648 in view of Brown US 7,775,999 B2.
Regarding claim 2, Weaver discloses the claimed invention as discussed above.
Weaver further discloses a. said leg portion 1 can be wrapped around a thigh of the wearer and reversibly secured to itself and into place on said thigh with a reversible attachment means 2 such that the worn leg portion 1 comprises a front surface, a lateral surface, and a back surface (fig. 1 shows the front surface, fig. 2 shows the lateral surface, and fig. 3 shows the back surface of leg portion 1; fig. 7 and p. 1, lines 63-66, leg portion 1 can be wrapped around the thigh and reversibly (can be undone) secured to itself via belt 2); b. said vest portion 4/9/10 can be wrapped around a chest of the wearer and reversibly secured to itself and into place on said chest with a reversible attachment means, such that the worn vest portion 4/9/10 comprises a front surface, and a back surface (fig. 1 shows the front surface, and fig. 3 shows the back surface of the vest 4/9/10; fig. 1 further shows the front of band 4 being secured via two buckled belts, which would be capable of reversibly securing the vest around the chest); c. said belt portion 20 comprising a front facing surface when worn, and a back facing surface when worn (fig. 1 shows the front facing surface beginning at the right hip and going up to the shoulder, and fig. 3 shows the back facing surface beginning at the shoulder, going down to the hip, and wrapping around to the front of the right hip, as in fig. 1), iii. said front facing surface further comprising a vest portion attachment means (fig. 1, shoulder strap 10 of vest 4/9/10 is attached to the front facing surface of belt 20 via a loop at the shoulder); d. said tension strap 21/22/21a/22a comprising a belt attachment means 21a and a vest attachment means 22a (fig. 1, the strap 21a attaches strap 21 to the belt 20, and strap 22a attaches strap 22 to the belt 20, which is in turn attached to shoulder strap 10 of the vest 4/9/10), i. said belt attachment means 21a of the tension strap 21/22/21a/22a capable of being reversibly attached to the back facing 
Weaver is silent on the reversible attachment means of the leg portion and vest portion, and the belt attachment means and the vest attachment means of the tension strap being hook and loop fastener (these attachment means being interpreted under 112(f) as indicated above due to the use of attachment and means; according to the instant specification, these attachment means are hook and loop fasteners); i. said front facing surface of said belt portion comprising a first leg portion attachment means and, ii. said back facing surface of said belt portion comprising a second leg portion attachment means.
However, Brown teaches a hip brace 2 comprising attachment means that are hook and loop fasteners (fig. 3 and col. 2, lines 34-36, the two flaps 16/18 can be attached via hook and loop or buckle, indicating that hook and loop fasteners and buckle fasteners are interchangeably known in the art, particularly since they are both reversible/undoable); furthermore, Brown teaches an analogous belt 12 (fig. 1A, band 12 has two halves 34/36 extending downward from midpoint 32 to attach to a thigh band 10, similar to Weaver’s belt 20), wherein i. said front facing surface 34 comprises a first leg portion attachment means and, ii. said back facing surface 36 comprises a second leg portion attachment means (fig. 1A and col. 3, lines 32-38, the two halves/extensions 34/36 of band 12 attach to thigh band 10 via hook and loop). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the reversible attachment means of the leg portion and vest portion, and the belt attachment means and the vest attachment means of the tension strap of Weaver with hook and loop fastener, as taught by Brown, because hook .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver US 1,043,648 in view of Brown US 7,775,999 B2 further in view of Mills US 8,795,213 B2.
Regarding claim 3, Weaver discloses the claimed invention as discussed above.
Weaver further discloses a. said leg portion 1 and belt portion 20 being each comprised of a flexible but inelastic material (p. 1, lines 58-60, leg portion being made of canvas; p. 2, lines 17-19, belt 20 being made of canvas); b. said leg portion 1 can be wrapped around a thigh of the wearer and reversibly secured to itself and into place on said thigh with a reversible attachment means 2 such that the worn leg portion 1 comprises a front surface, a lateral surface, and a back surface (fig. 1 shows the front surface, fig. 2 shows the lateral surface, and fig. 3 shows the back surface of leg portion 1; fig. 7 and p. 1, lines 63-66, leg portion 1 can be wrapped around the thigh and reversibly (can be undone) secured to itself via belt 2); c. said vest portion 4/9/10 can be wrapped around a chest of the wearer and reversibly secured to itself and into place on said chest with a reversible attachment means, such that the worn vest portion 4/9/10 comprises a front surface, and a back surface (fig. 1 shows the front surface, and fig. 3 shows the back surface of the vest 4/9/10; fig. 1 further shows the front of band 4 being secured via two buckled belts, which would be capable of reversibly securing the vest around 
Weaver is silent on the reversible attachment means of the leg portion and vest portion, and the belt attachment means and the vest attachment means of the tension strap being hook and loop fastener (these attachment means being interpreted under 112(f) as indicated above due to the use of attachment and means; according to the instant specification, these attachment means are hook and loop fasteners); i. said front facing surface of said belt portion comprising a first leg portion attachment means and, ii. said back facing surface of said belt portion comprising a second leg portion attachment means.
However, Brown teaches a hip brace 2 comprising attachment means that are hook and loop fasteners (fig. 3 and col. 2, lines 34-36, the two flaps 16/18 can be attached via hook and loop or buckle, indicating that hook and loop fasteners and buckle fasteners are interchangeably 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the reversible attachment means of the leg portion and vest portion, and the belt attachment means and the vest attachment means of the tension strap of Weaver with hook and loop fastener, as taught by Brown, because hook and loop fasteners and buckles are interchangeable known in the art, as suggested in col. 2, lines 40-42; furthermore, hook and loop fasteners would be easier to use and more convenient than buckles; it also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said belt of Weaver with i. said front facing surface of said belt portion comprising a first leg portion attachment means and, ii. said back facing surface of said belt portion comprising a second leg portion attachment means, as taught by Brown, to add more security between the belt and the leg portion of Weaver, because Weaver’s belt 20 is not disclosed as being directly attached to the leg portion 1; if the belt and leg portion were directly attached via the hook and loop attachment means of Brown, the belt would be able to conform to and sit more closely to the leg.
Weaver in view of Brown is silent on the vest portion and tension strap being each comprised of a flexible but inelastic material.
However, Mills teaches a spinal orthosis 100 (fig. 1a) utilizing flexible but inelastic material (col. 3, lines 44-47, supple non-elastic materials).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified each of the vest portion and tension strap .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stewart US 1,595,739; Labelle et al. US 5,599,286; Taylor US 8,535,256 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786